Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/21/2022 has been entered. Claims 11 and 21 have been amended. Claims 1-10, 12, and 15 have been cancelled. New claims 22-26 are added. Claims 11, 13-14, and 16-26 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant's arguments that claims 11 and 21 amendments overcome the primary art of CHUNG (US-2004/0200816), hereinafter CHUNG, are noted and found not to be persuasive (see submission of 7/21/2022, pages 7-11).
The amendments to claim 11 and 21 are the addition of the phrase “only” prior to “first temperature feedback” and “second temperature feedback”. The Applicant states that support for these amendments can be found in paragraph [0025] of the original specification.
However, there is no written description support for these amendments. Paragraph [0025] does not explicitly state that only a specific region temperature is used during the recited phases (emphasis is added). 
Also, the Specification does not explicitly states that during those phases, utilization of other regions’ temperatures are excluded from control. One of ordinary skill in the art is not taught as to not use the temperature of other regions during the build phases. 
Also note that any negative limitation or exclusionary proviso must have basis in the original disclosure {see MPEP 2173.05 (i)}. Therefore, these amendments lack written description support and are rejected in the 35 USC 112(a) section below. 
The Examiner notes that during the first stage of the build process, only raw material is present, thus there is only one region to monitor its temperature. However, during the second phase, there are other regions and the specification does not exclusively teach that the temperature of other regions are not to be used. 
The Examiner notes that Applicant argument regarding “different regions”, “agents and photons”, and “Inclusion of chemical agent of BAUMAN (US-2007/0238056)” are repeats of prior arguments and are addressed in the final rejection of 8/18/2020 (pages 4-5) and Examiner’s Answer of 2/22/2021 (pages 3-7).
Claim Objections
Claim 24 is objected to because of the following informalities: replace the dependency of claim 24 from claim 11 to claim 21. Claim 24 recites the same limitation of claim 19 that is dependent on claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-14, and 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11, 21, 24, 25 and 26 recite the limitations “using only a first temperature feedback” and “using only a second temperature feedback” to control the temperature during their respective building phases. As described above in the argument section (see item 1) there is no basis for these limitations in the instant disclosure. Therefore, independent claims 11, 21, and 25 and their dependent claims 13-14, 16-20, 22-24, and 26 are rejected.
For the purpose of examination, the Examiner does not regard the phrase “only” as an exclusionary phrase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-14, 16, 19, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUNG (US-2004/0200816), hereinafter CHUNG. Note that the italicized text below are the instant claims.
Regarding claim 11, CHUNG teaches An apparatus for generating a 3-D object by using different stages of a build process to form individual layers of the object to generate the object, the stages comprising a pre-heating stage, a build material spreading stage, an agent distribution stage and a fusing stage {[0029]}, a build material spreading stage {[0030]}, an agent distribution system {[0027] note argument above and claim 14 for interpretation of an agent}, and a fusing stage {[0033], also regarding the sequence see the argument section under item number 4}, the apparatus comprising: 
at least one sensor to monitor the temperature of a plurality of regions of a surface, and to output at least one temperature feedback signal for each of the plurality of regions; an energy source; a temperature controller to control energy radiated by the energy source {[abstract] An apparatus for forming three dimensional objects by laser sintering (laser is part of the energy source) that utilizes a broad area thermal vision system such as an infrared camera (sensor to monitor temperature) that can measure multiple temperatures across the target area and use that temperature data as feedback to a control system (the controller) that adjusts a zoned radiant heater system (the energy source) to control temperatures across the target area}.
during a first of the stages of the build process of forming a particular layer of the 3-D object, the temperature controller to control the energy source during the first stage of forming the particular layer using only a first temperature feedback signal received from a first region of the particular layer {Regarding “only” see the argument and 112(a) sections above, [0019] dispensing a first top layer of powder on a target area; moderating the temperature of said first top layer of powder to a predetermined goal (first stage of build process, moderating is the feedback and control by sensing temperature and control heater), (also note that there is only raw build material present, thus there is only one temperature feedback), [0029] (note that the pre-heating stage discussed in this paragraph is considered to be the first stage)}, 
and upon conclusion of the first stage {note the sequence of CHUNG that was established in the final office action of 8/18/2020, pages 2-3, thus the first or pre-heating stage of CHUNG is concluded, the next limitation relates to the fusing stage}
and to control the energy radiated by the energy source during a second of the stages of the build process of forming the particular layer of the object using only a second temperature feedback signal received from a second, different region of the particular layer {Regarding “only” see the argument and 112(a) sections above, [0019] using a machine vision system to image multiple temperatures of the current top layer of powder and adjust those temperatures by adjusting the radiant heat output from a zoned radiant heater located above said target area (again the sensing and feedback control), [0033], [0034], [FIG. 3]}. 
Note that as seen in FIG. 3, one layer 175 (i.e. the first layer) is illustrated with two different regions of operation 176 (first region) and 178 (second region), temperature of which are monitored and feed-backed controlled as discussed in [0033] and [0034]. Also note that as discussed in {[0034]}, this approach, in its entirety, can be imparted on one layer only before proceeding to the next layer. Also note that the second stage is the fusing or application of laser stage discussed in {[0034]} that followed the first stage or preheating stage {[0029]}.
Regarding claim 13, CHUNG teaches wherein the at least one sensor comprises a sensor to monitor temperature of a region of the surface having raw build material thereon to provide the first temperature feedback signal {[0015] (the Examiner notes that the broad area thermal vision system is the combination of all the sensors), [FIG. 3] 176 is the raw build material is that monitored by sensors 174 and 170}.
Regarding claim 14, CHUNG teaches wherein the at least one sensor comprises a sensor to monitor the temperature of a region of the surface having agent deposited thereon to provide the second temperature feedback signal {[0019] directing an energy beam over said target area causing said first top layer of powder to fuse powder in select locations (the Broadest Reasonable Interpretation, BRI, of an agent includes the photons irradiated by the energy beam or laser of CHUNG), [0034] an improved level of temperature control can be implemented during the actual laser operation (laser is the source of photon and indicating the temperature control after photon hit the surface)}.
Regarding claim 16, CHUNG teaches wherein the first stage is a pre-heating stage for the particular layer {[0029] the Examiner notes the teaching of pre-heating targeted areas, also see claim 11 analysis}.
Regarding claim 19, CHUNG teaches wherein the temperature controller is to, after the second stage and during a subsequent stage of forming the particular layer of the 3-D object, return to using the first temperature feedback signal received from the first region of the particular layer to control energy radiated by the energy source {[0020] The examiner notes the repeating steps thus covering the subsequent stage, also note the sequence of stage that was established under claim 11 and applies when CHUNG moves to the next layer and the method is repeated [0033]}.  
Regarding claim 21, CHUNG teaches An apparatus for generating a 3-D object, the apparatus comprising: at least one sensor to monitor the temperature of a plurality of regions of a surface, and to output at least one temperature feedback signal for each of the plurality of regions; an energy source; a temperature controller to control energy radiated by the energy source {[abstract] An apparatus for forming three dimensional objects by laser sintering (laser is part of the energy source) that utilizes a broad area thermal vision system such as an infrared camera (sensor to monitor temperature) that can measure multiple temperatures across the target area and use that temperature data as feedback to a control system (the controller) that adjusts a zoned radiant heater system (the energy source) to control temperatures across the target area}; 
during a pre-heating of a build process of forming a particular layer of the object, the temperature controller to control the energy source during the pre-heating stage of forming the particular layer using only a first temperature feedback signal received from a first region of the particular layer {Regarding “only” see the argument and 112(a) sections above, [0019] dispensing a first top layer of powder on a target area ; moderating the temperature of said first top layer of powder (the pre-heating stage) to a predetermined goal (moderating is the feedback and control by sensing temperature and control heater), (also note that there is only raw build material present, thus there is only one temperature feedback), [0029] note the pre-heating stage and see claim 11 analysis establishing that is the first stage}, 
and to control the energy radiated by the energy source during a fusing stage of the build process forming the particular layer of the object using only a second temperature feedback signal received from a second, different region of the particular layer {Regarding “only” see the argument and 112(a) sections above, [0019] using a machine vision system to image multiple temperatures of the current top layer of powder and adjust those temperatures by adjusting the radiant heat output from a zoned radiant heater located above said target area (again the sensing and feedback control), [0033] note the fusing stage, [0034], [FIG. 3]}. 
Note that as seen FIG. 3, one layer 175 (i.e. the first layer) is illustrated with two different regions of operation 176 (first region) and 178 (second region), temperature of which are monitored and feed-backed controlled as discussed in [0033] and [0034]. Also note that as discussed in {[0034]}, this approach, in its entirety, can be imparted on one layer only before proceeding to the next layer. Also note that the second stage is the fusing or application of laser stage discussed in {[0034]} that followed the first stage or preheating stage {[0029]}.
Regarding claim 22, CHUNG teaches wherein the at least one sensor comprises a first sensor to monitor temperature of a first region of the surface of the particular layer comprising raw build material without any agent deposited thereon to provide the first temperature feedback signal {[0015] (the Examiner notes that the broad area thermal vision system is the combination of all the sensors including the first sensor), [FIG. 3] 176 is the raw build material is that monitored by sensors 174 and 170 and is the first region that does not have any agent on it}.
Regarding claim 23, CHUNG teaches wherein the at least one sensor comprises a second sensor to monitor the temperature of a second region of the surface of the particular layer having agent deposited thereon to provide the second temperature feedback signal {[0019] directing an energy beam over said target area causing said first top layer of powder to fuse powder in select locations (the Broadest Reasonable Interpretation, BRI, of an agent includes the photons irradiated by the energy beam or laser of CHUNG), [0034] an improved level of temperature control can be implemented during the actual laser operation (laser is the source of photon and indicating the temperature control after photon hit the surface), see claim 22 for all the sensor including the second}.
Regarding claim 24, CHUNG teaches wherein the temperature controller is to, after the second stage and during a subsequent stage of forming the particular layer of the 3-D object, return to using only the first temperature feedback signal received from the first region of the particular layer to control energy radiated by the energy source {Regarding “only” see the argument and 112(a) sections above, [0020] The Examiner notes the repeating steps thus covering the subsequent stage, also note the sequence of stage that was established under claim 11 and applies when CHUNG moves to the next layer and the method is repeated [0033]}.  
Regarding claim 25, CHUNG teaches An apparatus for generating a 3-D object, the apparatus comprising: at least one sensor to monitor the temperature of a plurality of regions of a surface, and to output at least one temperature feedback signal for each of the plurality of regions; an energy source; a temperature controller to control energy radiated by the energy source {[abstract] An apparatus for forming three dimensional objects by laser sintering (laser is part of the energy source) that utilizes a broad area thermal vision system such as an infrared camera (sensor to monitor temperature) that can measure multiple temperatures across the target area and use that temperature data as feedback to a control system (the controller) that adjusts a zoned radiant heater system (the energy source) to control temperatures across the target area}; 
during a pre-heating of a build process of forming a particular layer of the object, the temperature controller to control the energy source during the pre-heating stage of forming the particular layer using only a first temperature feedback signal received from a first region of the particular layer {Regarding “only” see the argument and 112(a) sections above, [0019] dispensing a first top layer of powder on a target area ; moderating the temperature of said first top layer of powder (the pre-heating stage) to a predetermined goal (moderating is the feedback and control by sensing temperature and control heater), (also note that there is only raw build material present, thus there is only one temperature feedback), [0029] note the pre-heating stage and see claim 11 analysis establishing that is the first stage}, 
and to control the energy radiated by the energy source during a fusing stage of the build process forming the particular layer of the object using only a second temperature feedback signal received from a second, different region of the particular layer {Regarding “only” see the argument and 112(a) sections above, [0019] using a machine vision system to image multiple temperatures of the current top layer of powder and adjust those temperatures by adjusting the radiant heat output from a zoned radiant heater located above said target area (again the sensing and feedback control), [0033] note the fusing stage, [0034], [FIG. 3]}. 
Note that as seen FIG. 3, one layer 175 (i.e. the first layer) is illustrated with two different regions of operation 176 (first region) and 178 (second region), temperature of which are monitored and feed-backed controlled as discussed in [0033] and [0034]. Also note that as discussed in {[0034]}, this approach, in its entirety, can be imparted on one layer only before proceeding to the next layer. Also note that the second stage is the fusing or application of laser stage discussed in {[0034]} that followed the first stage or preheating stage {[0029]}.
wherein the at least one sensor comprises a first sensor to monitor temperature of the surface having only raw build material thereon to provide the first temperature feedback signal {[0015] (the Examiner notes that the broad area thermal vision system is the combination of all the sensors including the first sensor), [FIG. 3] 176 is the raw build material is that monitored by sensors 174 and 170 and is the first region that does not have any agent on it}; and
wherein the at least one sensor comprises a second sensor to monitor temperature of the surface comprising build material having agent deposited thereon to provide the second temperature feedback signal {[0019] directing an energy beam over said target area causing said first top layer of powder to fuse powder in select locations (the Broadest Reasonable Interpretation, BRI, of an agent includes the photons irradiated by the energy beam or laser of CHUNG), [0034] an improved level of temperature control can be implemented during the actual laser operation (laser is the source of photon and indicating the temperature control after photon hit the surface), see claim 22 for all the sensor including the second}.
Regarding claim 26, CHUNG teaches wherein the temperature controller is to, after the fusing stage and during a subsequent stage of forming the particular layer of the 3-D object, return to using only the first temperature feedback signal received from the first region of the particular layer to control energy radiated by the energy source {Regarding “only” see the argument and 112(a) sections above, [0020] The Examiner notes the repeating steps thus covering the subsequent stage, also note the sequence of stage that was established under claim 11 and applies when CHUNG moves to the next layer and the method is repeated [0033]}.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG in view of BAUMANN (US-2007/0238056), hereinafter BAUMANN.
Regarding claim 14, CHUNG teaches all the limitations of claim 11. Furthermore, CHUNG teaches an apparatus that reads on the Applicant’s claim of wherein the at least one sensor comprises a sensor to monitor the temperature of a region of the surface having agent deposited thereon to provide the second temperature feedback signal {see CHUNG’s teachings regarding claim 14 under section 35 USC 102(a)(1) above}.
The Examiner has interpreted laser irradiation (photons) as falling under the Broadest Reasonable Interpretation (BRI) of an agent. In the alternative should the agent be limited to a chemical agent, CHUNG, however, is silent on the agent being a chemical agent.
In the same field of endeavor the relates to devices for 3D printing of an object by application of an absorber by an inkjet printhead, BAUMANN discloses {[abstract] The present invention relates to a process for the bonding of material for the production of three-dimensional objects, [0007] It was therefore an object of the present invention to develop a process which can produce sintered prototypes at lower cost, [0008] 3D printed objects can be produced via a process using non-laser sources of electromagnetic energy, the radiation from which is non-coherent and/or non-monochromatic and/or non-oriented, if a specific absorber is selectively applied via an inkjet process (which the Examiner interprets absorber as chemical agent) to those regions to be melted of the respective powder layer, and passes the heat produced via the introduction of electromagnetic energy from the absorber to the particles to be sintered. A particular advantage is that the energy can be introduced in spread form. The selectivity is achieved solely via the application of the absorber. The resultant achievable precision and speed are higher than those obtained with conventional laser sintering. The process is markedly less expensive, more flexible, and simpler to operate. There is also greater flexibility in the selection of the pulverulent substrates. It is also possible to use the inkjet process to give the final product other properties or to print it during the production process, for example with conductive regions or inks}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to have substituted the laser source of CHUNG for selective sintering of the build powder material with the agent distributor and electromagnetic power source as taught by BAUMANN. The advantages of this chemical agent distributor/electromagnetic power source as disclosed by BAUMANN is its lower operating cost, a lower spatial focus as compared to lasers, speed and precision of the production of 3D parts, and the flexibility in selecting various types of build powder material {[0007] and [0008]}.
The Examiner notes that the apparatus of CHUNG as modified by BAUMANN as described above is used to reject the remaining claims 17, 18, and 20.
Regarding claims 17 and 18, and the limitation of wherein the second stage begins when a coalescence agent is deposited on the particular layer (claim 17), wherein the second stage begins when material of the first layer is being heated for fusing portions of the particular layer that have received a coalescence agent (claim 18), CHUNG discloses laying down the top layer, controlling the temperature prior to implementation of laser,  and then targeting selected areas with laser with further temperature control {[0027], [0028], [0033], and [0034]}. 
Note that as detailed above and by teaching of BAUMANN, the laser of CHUNG is replaced with an agent distributor and electromagnetic radiation. As such, and as outlined above with laser operation, the temperature monitoring/control of the region where coalescing agent (or absorber) is distributed {[FIG. 3] numeral 178} has to follow the first stage which is the spreading of raw build material and its temperature monitoring/control.
	Regarding claim 20, CHUNG teaches an apparatus that reads on the Applicant’s claim of wherein the first region comprises raw build material that has not received a coalescing agent and the first temperature feedback signal indicates the temperature of that raw build material of the first region {[0027], [FIG. 3] 176 is the raw build material that has not received agent/electromagnetic radiation as modified by BAUMANN}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748